Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 03/12/21.  Claims 1 – 20 has been examined and are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 – 8 are recites the limitation " the extracted segments " in line 10 of claims 1 and 8, There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. US 20200184009A1.
Regarding claims 1 and 6, a computer-implemented method of a server comprising: 
extracting grammar data from a network device, the grammar data being used to validate syntax of commands provided to the network device [0024, see structured grammar definition and network devices); 
determining that the server lacks an existing grammar file corresponding to the network device [0031, see server and network devices and 0051 shows reconfiguring network devices to point to server]; 
generating a base grammar file from the extracted grammar data; parsing the base grammar file to extract segments of the base grammar file [0024 shows generating and parsing]; and 
generating secondary grammar files based on the extracted segments, wherein the parsing is conducted in parallel with the generation of the secondary grammar files [See claim 14, Shows performed across multiple network devices in parallel].

Regarding claim 6, the computer-implemented method of claim 1, further comprising: rolling back the network device to a previous configuration to enable an interface that was disabled from the previous configuration (See claim 16, shows setting configuration back).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. US 20200184009A1 in view of Dureau et al. US 20020015093 A1.


Regarding claims 2, Wood discloses the computer-implemented method of claim 1.  Wood doesn’t expressly disclose wherein the secondary grammar files comprise a mask and a patch, the mask including a condensed version of the base grammar file and the patch including instructions regarding how one or more commands appear in a running configuration.
However, Dureau in an analogous art and similar configuration teaches in [0012],
“… The engine may be configured to receive queries and use them together with the internal representation to set masks for the filters. The filters apply the masks to the data and return filtered data to the engine, which may forward a portion of the filtered data to applications, store a portion of the filtered data, set new masks based on a portion of the filtered data, or modify the existing masks based on a portion of the filtered data. The filters may also be configured to return filtered data directly to applications, bypassing the engine….”
It is disclosed that masking and modifying the data (grammar) as well as filtering and storing a portion (condensed version) is inherently disclose from prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed combine Wood and Dureau because it would enable returning filtered data directly to the applications as disclosed by Dureau above. 

Regarding claims 3, the computer-implemented method of claim 2, wherein the mask is generated by extracting, from the network device, ordering data of CLI (command-line interface) commands and rules of dependencies between the CLI commands [Dureau, 0048, see SI engine also see extract and mask].

Regarding claims 4 the computer-implemented method of claim 2, wherein the mask includes rules to sort commands [Dureau, 0132, see rules].

9.	Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. US 20200184009A1 in view of Dureau et al. US 20020015093 A1 and further in view of Winter US 9213781 B1.

Regarding claim 5, the computer-implemented method of claim 2, Wood as modified by Dureau discloses all the claimed limitations as applied in claim 2 above.  However, Wood as modified by Dureau doesn’t explicitly disclose wherein the base grammar file is generated at the server in a JSON (JavaScript Object Notation) format. 
However, Winter in an analogous art and similar configuration discloses in (6:62 – 67)
“APIs used by devices to communicate with the PM-PLATFORM backend, and by the PM-PLATFORM backend to communicate back to the devices. In one implementation, the API is a REST API with data encoded as JSON string to string maps as an output..”
Therefore, it would have been obvious to one of ordinary skill in the art before filing the invention to combine Wood as modified with Dureau with Winter, because it would enable the data encoded to string maps as output as suggest by Winter above. 

Regarding claim 7, the computer-implemented method of claim 1, wherein the extraction of grammar data is via a REST (Representational State Transfer) API (Application Programming Interface). (6:62 – 67, see rationale in claim 5 as addressed above).

10.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. US 20200184009A1 in view of Breazeal US 20170206064 A1.

Regarding claim 8, Wood discloses all claimed limitations as applied in claim 1 above.  Wood doesn’t expressly disclose wherein the extraction of grammar data is in response to a firmware update at the network device.
However, Breazeal in an analogous art and similar configuration discloses wherein updating includes firmware [0162].  
Therefore, it would have been obvious to one of ordinary skill in the art before filing the invention to combine Wood and Breazeal because it would enable utilizing the grammar during updating the firmware.
Allowable Subject Matter
11.	Claims 9 – 16 are allowed.  “…fails to map to any grammar files stored in the server and extract grammar data of the network device; and generate a new grammar file based on the extracted grammar data, the new grammar file being used to implement updates to the network device…”

Correspondence Information

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192